Citation Nr: 1709014	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of viremia, to include a heart disorder.

2.  Entitlement to service connection for sensory neuropathy in the right thumb as secondary to the service-connected postoperative residuals of a right thumb tendon laceration, originally claimed as an additional disability for compensation purposes pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2015, the Board remanded the claims for further development.

In September 2016, the Veteran's representative waived consideration by the agency of original jurisdiction of all evidence submitted after a February 2016 supplemental statement of the case.  38 C.F.R. § 20.1306(c) (2016).

As for the 1151 claim, the medical evidence shows that the Veteran has sensory neuropathy in his right thumb that is a separate disability from the service-connected postoperative residuals of a right thumb tendon laceration.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  Pursuant to Schroeder, the Board will consider whether secondary service connection is warranted.  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of this theory of entitlement.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to an earlier effective date for the grant of service connection for a right thumb disability and entitlement to an increased rating for a right thumb disability have been raised by the record in an April 2011 informal conference report and a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that there are no current residuals of in-service viremia, that a heart disorder was not demonstrated in service, that a heart disorder was not compensably manifested within a year of separation from active service, and that there is no nexus between the current heart disorder and service, to include in-service viremia.

2.  Service connection for the postoperative residuals of a right thumb tendon laceration has been in effect since January 23, 1970 at a noncompensable rating, and at 10 percent disabling from February 27, 2008.

3.  The evidence is in equipoise as to whether the sensory neuropathy in the right thumb was caused by the service-connected postoperative residuals of a right thumb tendon laceration.

4.  The preponderance of competent and credible evidence reveals that that the Veteran did not receive hospital care or medical or surgical treatment by VA in April 1979, and that there is no additional disability caused by VA's alleged failure to properly treat the service-connected postoperative residuals of a right thumb tendon laceration.


CONCLUSIONS OF LAW

1.  Residuals of viremia, to include a heart disorder, were not incurred in or aggravated by service, and a heart disorder may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
2.  Resolving doubt in the Veteran's favor, the criteria for service connection for sensory neuropathy in the right thumb as secondary to the postoperative residuals of a right thumb tendon laceration have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability caused by VA's alleged failure to properly treat his postoperative residuals of a right thumb tendon laceration have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Because the claim of entitlement to service connection for sensory neuropathy is being granted, there is no need to review whether VA's statutory duties to notify and assist as to that claim are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As for the claim of entitlement to service connection for residuals of viremia, VA's duty to notify was satisfied by letters dated March 4, 2008; and May 26, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO afforded the Veteran a VA examination in April 2010 and obtained a medical opinion in December 2015.  The Board notes that the April 2010 VA examination report and December 2015 medical opinion provide sufficient clinical findings as to allow the Board to determine whether the Veteran has any current residuals of viremia and to determine the nature of his heart disorder.  Therefore, the Board finds that the examination report and medical opinion are adequate on which to base a decision.

The RO obtained the available VA treatment records.  Pursuant to the Board remand, the RO attempted in May 2015 to obtain any outstanding and relevant VA treatment records, including from the Syracuse VA Medical Center dated prior to October 1998 and to specifically include any records dated in 1979.  The Syracuse VA Medical Center stated in July 2015 that there were no records for the period in question.  In fact, the Veteran does not allege that he was treated by VA prior to 1998.  Instead, he asserts that he was examined by VA in April 1979 and a copy of that examination report is of record.

As for private treatment records, pursuant to the Board remand the RO asked the Veteran in the May 2015 letter to authorize the release of additional records from Central New York Cardiology.  The Veteran did not respond to that request.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining private medical records.

The RO obtained all of the Veteran's service treatment records except for clinical records from an April 1970 hospitalization for viremia.  The Board in its May 2015 remand directed the RO to obtain in-patient hospitalization records for treatment the Veteran received during service, including but not limited to treatment for viremia dated in April 1970, but the RO did not attempt to obtain these records.  The Board upon further reflection finds that this directive is unnecessary for the adjudication of the Veteran's claim of entitlement to service connection for viremia.  A narrative summary of the April 1970 hospitalization is of record.  The clinical records, assuming any exist, would be unnecessary because the narrative summary is sufficient to establish the in-service incurrence of viremia.  There is no indication the in-patient hospitalization records are relevant to whether the Veteran has any current residuals of the in-service viremia or whether his heart disorder is related to the in-service viremia.  Thus, the RO did not have to obtain the in-service clinical records.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remand because as explained above the unaccomplished development as to clinical records was unnecessary.  Thus, VA complied with the Board's remand to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to service connection for residuals of viremia, to include a heart disorder

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran asserts that his heart disorder is a residual of in-service viremia.

The Veteran's service treatment records show that he was treated for viremia in April 1970 during which time he was hospitalized for five days.  Following admission, he became afebrile and asymptomatic.  During service, there were no complaints or treatment of cardiac symptomatology.  At an April 1972 separation examination, the heart and chest X-rays were normal.  A heart disorder was not diagnosed.  As the Veteran was treated for viremia in service, Hickson element (2), in-service injury or disease, is satisfied.

The next matters are in general whether the Veteran has any residuals of the in-service viremia and in particular whether the current heart disorder - atrial fibrillation and cardiomyopathy - is a residual of the in-service viremia or is otherwise related to active service.

There is conflicting medical evidence on these matters because there is evidence that the cardiomyopathy may be viral in nature.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

An April 2010 VA examination report reflects that the date of onset for arrhythmia was 1975 based on the reporting by the Veteran.  A March 2011 ischemic heart disease (IHD) disability benefits questionnaire shows that the atrial fibrillation and cardiomyopathy were diagnosed in 1998.   Regardless of the date of onset of the arrhythmia, the weight of evidence is against a finding that a cardiovascular disease was compensably disabling within a year of separation from active duty.

The Veteran underwent a VA cardiac catheterization in January 1999.  In the report of that procedure, the physician noted that the etiology of the cardiomyopathy was unknown, but that he may have had a viral-type cardiomyopathy with atrial fibrillation as a residual.  A December 1999 VA treatment record reflects that the cardiomyopathy is likely idiopathic, viral, or secondary to past alcohol abuse.

A November 2009 treatment record from Central New York Cardiology reveals that the impressions included a history of intermittent cardiomyopathy that was tachycardia mediated.

The April 2010 VA examination report reflects a diagnosis of cardiomyopathy secondary to paroxysmal atrial tachycardia of long duration.  The examiner opined that it is less likely as not that the current heart disorder was caused by or a result of complaints of viremia during military service.  The examiner noted that the Veteran began having paroxysmal tachyarrhythmias subsequent to military service based on the history provided by the Veteran.  The examiner indicated that the cardiomyopathy was secondary to long standing paroxysmal tachycardia and that the cardiomyopathy had resolved.  The examiner stated that the in-service viremia rapidly resolved with a return to full combat duty and that viremia is not a cause of tachyarrhythmias.  The examiner added that paroxysmal supraventricular (atrial) tachycardia is common in the general population and that past heavy alcohol intake is a risk factor for the Veteran.  The examiner concluded that the given the relative high prevalence of paroxysmal supraventricular (atrial) tachycardia in the general population and the added risk factor of alcohol, it is less likely as not that the Veteran's current heart disorder is related to viremia during military service.

In a December 2015 VA medical opinion, a VA examiner opined that the Veteran does not currently have viremia or any residuals from viremia.  The examiner stated that the viremia was acute and self-limiting and that it resolved in 1970.  The examiner indicated that the resolution was confirmed by a narrative summary showing that the Veteran was afebrile and asymptomatic after treatment.

The 1999 VA treatment records showing that the cardiomyopathy may be viral in nature and that a viral origin was one of three possibilities are speculative in nature.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Furthermore, these treatment records do not indicate that the virus that may have caused the cardiomyopathy was the one that caused the in-service viremia.  Accordingly, the Board gives these treatment records little probative weight.

The Board gives great weight to the April 2010 VA examination report and the December 2015 VA medical opinion because the opinions are thorough and based on a review of the record, to include the service treatment records.  

The Board notes that the Veteran is not claiming continuity of symptomatology because he claims that his irregular heartbeat began in 1975, over two years after separation from active service.

The Veteran has related his heart disorder to the in-service viremia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the following relationships - (1) between cardiomyopathy and viremia, and (2) between tachycardia and viremia - fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran has any current residuals of viremia or that his heart disorder is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for sensory neuropathy in the right thumb as secondary to the service-connected postoperative residuals of a right thumb tendon laceration, originally claimed as an additional disability for compensation purposes pursuant to 38 U.S.C.A. § 1151

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2016).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2016).

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation, that is, the failure to diagnose, resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). 
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran asserts that VA should have offered to give him corrective surgery when he was examined for compensation purposes in April 1979 for postoperative residuals of a right thumb tendon laceration and that such a surgery at that time would have improved his right thumb disability.  In his March 2010 notice of disagreement, he says that he was told to follow up with VA after his separation.  In a February 2015 statement, he reported that the VA doctor who examined him in 1979 told him that there was nothing that could be done for his right thumb.  

The Veteran does not claim that he was receiving VA care at that time.  In fact, in an August 2015 statement, he indicated that he did not use VA for health care after the April 1979 examination until an outpatient clinic in Rome, New York, opened.  The evidence shows that the Veteran started receiving VA treatment in 1998.  The Veteran's argument is that he should have received hospital care or medical or surgical treatment by VA in April 1979, not that he did receive VA care and that such care resulted in an additional disability.  

The Board observes that the Veteran has been service connected for the postoperative residuals of a right thumb tendon laceration since January 23, 1979.  Effective February 27, 2008, he has been receiving a 10 percent rating under Diagnostic Code 5299-5228, based on limitation of motion of the thumb.  The Board observes that the Veteran has not specifically articulated what additional disability he has as a result of VA's alleged failure to treat his service-connected disability.  The Board further observes that if the Veteran believes that he should be entitled to a higher level of compensation for his service-connected postoperative residuals of a right thumb tendon laceration, he should file a claim for an increased rating.  It appears that entitlement to an increased rating was raised in an April 2011 informal conference report and February 2015 statement, but such issue has not been developed by the RO.  Nevertheless, as discussed below, although entitlement to service connection for an additional disability under the provisions of § 1151 is not warranted, the Board will grant entitlement to service connection for numbness of the right thumb, as it has been shown to be related to the already service-connected postoperative residuals of a right thumb tendon laceration.

Beginning with the theory of entitlement to an additional disability under the provisions of 38 U.S.C.A. § 1151, the evidence is insufficient to show that the Veteran has an additional disability as the result of VA's alleged failure to provide corrective surgery in 1979.  The Veteran underwent a thorough orthopedic examination of his right thumb in April 1979.  The diagnosis was residuals of a right thumb long flexor tendon laceration and repair with contracture of the right thumb interphalangeal joint and limited motion.  The examiner noted that this defect will be permanent.  There is no competent medical evidence that any additional surgery was deemed warranted at that time.

In an August 2011 statement, the Veteran said that the April 2010 VA heart examiner opined that VA should have provided corrective surgery on the right thumb when he first reported to VA following his separation.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, the Veteran's assertion about what the VA examiner purportedly said is not competent medical evidence of an additional disability.  Moreover, rendering an opinion on whether the Veteran should have had surgery is outside the scope of the role of a VA examiner who is not specifically addressing an 1151 claim.  In this case, the Veteran was examined for his heart in April 2010 and the doctor did not examine his right thumb.  Thus, the Board affords the Veteran's report little probative value.  

The Veteran stated that he should have received corrective surgery in 1979 and that the surgery would have improved his right thumb disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the following relationship - between surgery and residuals of a right thumb tendon laceration - falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1733 n. 4.

In short, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against finding that there is an additional disability caused by VA's alleged failure to provide corrective surgery at the time of the April 1979 VA examination.  Therefore, the preponderance of the evidence is against the claim based on the theory of entitlement under the provisions of 38 U.S.C.A. § 1151, and it is denied.

With regard to establishing service connection for right thumb numbness on a secondary basis, a November 2015 VA examination report and medical opinion report show that the Veteran has sensory neuropathy in the right thumb.  As previously stated, service connection is in effect for postoperative residuals of a right thumb tendon laceration.  In the November 2015 VA medical opinion report, a VA doctor stated that the sensory neuropathy is a new disability.  That disability is separately rated from the current postoperative residuals of a right thumb tendon laceration because neuropathy is rated as a neurological disability whereas the currently service-connected disability is rated as an orthopedic disability.  See 38 C.F.R. § 4.71, Diagnostic Code 5258; 38 C.F.R. § 4.124a (2016).  Accordingly, Wallin elements (1) and (2), current disability and service-connected disability, are established.

As to Wallin element (3), medical nexus evidence, there is conflicting medical evidence.  In the November 2015 VA medical opinion report, a VA doctor stated that sensory neuropathy is a new residual of the postoperative right thumb tendon laceration.  In a December 2015 VA medical opinion report, a VA physician assistant stated that the current literature does not support that a right thumb injury from 1970 would cause peripheral neuropathy over 40 years later.  The physician assistant added that the Veteran's residuals from the thumb injury are limited range of motion of the right thumb and pain in the thumb.  The physician assistant concluded that there was no additional disability.

Affording the Veteran the benefit of reasonable doubt, the Board concludes that the evidence is in relative equipoise as to whether the sensory neuropathy in the right thumb was caused by the service-connected postoperative residuals of a right thumb tendon laceration.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for residuals of viremia, to include a heart disorder, is denied.

Entitlement to additional disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability caused by VA's alleged failure to properly treat his postoperative residuals of a right thumb tendon laceration is denied.

Entitlement to service connection for sensory neuropathy in the right thumb as secondary to the service-connected postoperative residuals of a right thumb tendon laceration is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


